To The Honorable Speaker and Members of the House of Representatives
State Capitol
Montgomery, Alabama.
Sirs and Madam:
We are in receipt of. House Resolution No. 480, which reads as follows:
“BE IT RESOLVED BY THE HOUSE OF REPRESENTATIVES OF ALABAMA That we respectfully request the honorable Chief Justice and Associate Justices of the Supreme Court, or a majority of them, to give this body their written opinions on the following important constitutional question which have arisen concerning the pending bill, House Bill 293.
1. If enacted, would the bill, in allowing Alabama Law to be contingent upon Federal appropriations, violate Article 44 of the Constitution of Alabama?
RESOLVED FURTHER THAT THE Clerk of the House is hereby directed to send nine true copies of the pending bill, House Bill 293, to the Clerk of the Supreme Court of Alabama, and to transmit this request to the Justices of the Supreme Court forthwith upon adoption of this Resolution.”
Section 25 of House Bill No. 293 provides:
“Section 25. Suspension of Law — This Act is intended to supplement existing law, and no part thereof shall be construed to repeal any existing laws specifically enacted for the protection of health, the protection, maintenance and improvement of the quality of public water supplies or the control of radiation; however, the provisions of Title 22, Section 117-140, Code of Alabama, 1940 (1958 recomp.) are hereby expressly suspended for as long as Federal funding is available for this Act. Notwithstanding any other provision in this Act, this Act shall only be effective for as long as Federal funds are available for its implementation.”
This Court has on many occasions considered the question of whether an act, which depends upon a contingency for it to become effective, violates the provisions of Section 44 of the Alabama Constitution of 1901. This Court has consistently held that the Legislature may enact contingent legislation so long as it is complete in and of itself. See, e. g. Opinion of the Justices, 287 Ala. 326, 251 So.2d 744 (1971); Opinion of the Justices, 249 Ala. 509, 31 So.2d 717 (1947); Opinion of the Justices, 232 Ala. 60, 166 So. 710 (1936); Opinion of the Justices, 227 Ala. 291, 149 So. 776 (1933); Hand v. Stapleton, 135 Ala. 156, 33 So. 689 (1903).
This Court has not had the occasion to deliver an advisory opinion regarding legislation which was written, as here, to be contingent upon federal appropriations. We find that this factor does not alter the prevailing authority, that contingent legislation is not per se violative of Article 4, *1197§ 44 of the Alabama Constitution of 1901. We therefore answer the question propounded in the negative.
Respectfully submitted,
C. C. TORBERT, Jr., Chief Justice
JAMES N. BLOODWORTH
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
ERIC EMBRY
SAM A. BEATTY
Justices.